266 F.3d 939 (8th Cir. 2001)
Antonio Richardson, Appellant,v.Michael Bowersox, Appellee.
No. 98-3293
United States Court of Appeals for the Eighth Circuit
Filed: March 6, 2001

1
Appeal from the United States District Court for the Eastern District of Missouri.


2
Appellant has filed a motion to recall the mandate and a motion for a stay of execution.  The motion for a stay of execution is granted, the stay to remain in force pending the decision of the United States Supreme Court in No. 00-6677, Penry v. Johnson, and until further order of this court.


3
In accordance with the Supreme Court of the United States's order in No. 00A773 Luebbers, Supt., POTOSI v. Richardson, ___U.S.___, 121 S. Ct. 1250, 149 L.ED.2d 156 the stay of execution granted by this court on March 6, 2001, is vacated.  Appellant's motion to recall the mandate is denied.